Judgment, Supreme Court, New York County (Ira Beal, J.), rendered July 18, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
*287Defendant has failed to provide a sufficient record to review his claim that the trial court did not respond meaningfully to the jury’s request for a readback. The record does not reflect the specific contents of the readback, and the circumstances do not warrant an inference that crucial testimony was omitted (see, People v Kinchen, 60 NY2d 772). A review of the existing record reveals that the court responded meaningfully under the circumstances.
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.